


Exhibit 10.3


COHEN & STEERS, INC.
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN
1.Purpose of the Plan
The purpose of the Plan is to give eligible employees of the Company and its
Subsidiaries the ability to share in the Company’s future success. The Company
expects that it will benefit from the added interest which such employees will
have in the welfare of the Company as a result of their increased equity
interest in the Company’s success.
2.    Section 423 of the Code
The Plan is intended to qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Code or any successor section thereto.
Accordingly, all Participants shall have the same rights and privileges under
the Plan, subject to any exceptions that are permitted under Section 423(b)(5)
of the Code. Any provision of the Plan that is inconsistent with Section 423 of
the Code or any successor provision shall, without further act or amendment, be
reformed to comply with the requirements of Section 423. This Section 2 shall
take precedence over all other provisions in the Plan.
3.    Definitions
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

(b)
Beneficial Owner: A “beneficial owner” as such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).

(c)
Board: The Board of Directors of the Company.

(d)
Change in Control: The occurrence of any of the following events:

(i)the complete liquidation of the Company or the sale or disposition, in one or
a series of related transactions, of all or substantially all, of the assets of
the Company to any “person” or “group” (as such terms are defined in Sections
13(d)(3) or 14(d)(2) of the Act), other than the Permitted Holders;
(ii)    any person or group, other than the Permitted Holders, is or becomes the
Beneficial Owner (except that a person shall be deemed to have “beneficial
ownership” of all shares that any such person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of securities of the Company (or any entity which
controls the Company) representing both (x) 20% or more of the combined voting
power of the then outstanding securities of the Company (or any entity which
controls the Company) and (y) more of the combined voting power of the then
outstanding securities of the Company (or any entity which controls the Company)
than the Cohen/Steers Holders in the aggregate;

    1    



--------------------------------------------------------------------------------








(iii)    during any period of twenty-four consecutive months, individuals who at
the beginning of such period constituted the Board (together with any new
directors (other than a director nominated by any Person (other than the Board)
who publicly announces an intention to take or to consider taking actions,
including but not limited to, an actual or threatened proxy contest, which if
consummated would constitute a Change in Control under clauses (i), (ii) or (iv)
of this Section 2(d)) nominated by any Cohen/Steers Holder and/or whose election
by such Board or whose nomination for election by the shareholders of the
Company was approved by a vote of a majority of the directors of the Company,
then still in office, who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board, then in office; or
(iv)    the consummation of any transaction or series of transactions resulting
in a merger, consolidation or amalgamation, in which the Company is involved,
other than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, consolidation or amalgamation.
(e)
Code: The Internal Revenue Code of 1986, as amended, or any successor thereto.

(f)
Cohen/Steers Holder: Each member of the Cohen Group, each member of the Steers
Group and each Cohen/Steers Entity.

(g)
Committee: A committee of the Board that has been designated by the Board to
administer the Plan.

(h)
Company: Cohen & Steers, Inc., a Delaware corporation.

(i)
Compensation: Base salary, annual bonuses, commissions, overtime and shift pay,
in each case prior to reductions for pre-tax contributions made to a plan or
salary reduction contributions to a plan excludable from income under Section
125 of the Code. Notwithstanding the foregoing, Compensation shall exclude
severance pay, sign-on bonuses, stay-on bonuses, long-term bonuses, retirement
income, change-in-control payments, contingent payments, income derived from
stock options, stock appreciation rights and other equity-based compensation and
other forms of special remuneration.

(j)
Disqualifying Disposition: As such term is defined in Section 11(f) of the Plan.

(k)
Eligible Employee: An individual who is eligible to participate in the Plan
pursuant to Section 7 of the Plan.

(l)
Fair Market Value: On a given date, (i) if there should be a public market for
the Shares on such date, the arithmetic mean of the high and low prices of the
Shares as reported on such date on the composite tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares are not listed or admitted on any national securities exchange,
the arithmetic mean of the per Share closing bid price and per Share closing
asked price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are


    2    



--------------------------------------------------------------------------------








regularly quoted)(the “NASDAQ”), or, if no sale of Shares shall have been
reported on the composite tape of any national securities exchange or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used; and (ii) if there
should not be a public market for the Shares on such date, the Fair Market Value
shall be the value established by the Committee in good faith.
(m)
Maximum Share Amount: Subject to Section 423 of the Code, the maximum number of
Shares that a Participant may purchase on any given Purchase Date, as determined
by the Committee in its sole discretion. Unless otherwise determined by the
Committee, the Maximum Share Amount shall be 10,000 Shares.

(n)
Offering Date: The first date of an Offering Period.

(o)
Offering Period: An offering period described in Section 6 of the Plan.

(p)
Option: A stock option granted pursuant to Section 9 of the Plan.

(q)
Original Plan: As defined in Section 22 of the Plan.

(r)
Other Contributions: As such term is defined in Section 11(c) of the Plan.

(s)
Participant: An Eligible Employee who elects to participate in the Plan pursuant
to Section 8 of the Plan.

(t)
Participating Subsidiary: A Subsidiary of the Company that is selected to
participate in the Plan by the Committee in its sole discretion.

(u)
Payroll Deduction Account: An account to which payroll deductions of a
Participant, or Other Contributions, are credited under Section 11(c) of the
Plan.

(v)
Permitted Holder: As of the date of determination, any and all of (i) an
employee benefit plan (or trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person of which a majority of its voting
power of its voting equity securities or equity interest is owned, directly or
indirectly, by the Company, (ii) any entity owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of shares of the Company, (iii) any of Martin Cohen, his spouse, his
siblings and their spouses, and descendants of any of them (whether natural or
adopted) (collectively, the “Cohen Group”), (iv) any of Robert Steers, his
spouse, his siblings and their spouses, and descendants of any of them (whether
natural or adopted) (collectively, the “Steers Group”), and (v) any trust
established and maintained primarily for the benefit of any member of the Cohen
Group and/or Steers Group or any entity controlled by any member of the Cohen
Group and/or Steers Group (a “Cohen/Steers Entity”).

(w)
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

(x)
Plan: The Cohen & Steers, Inc. Employee Stock Purchase Plan, as amended from
time to time.


    3    



--------------------------------------------------------------------------------








(y)
Plan Broker: A stock brokerage or other financial services firm designated by
the Committee in its sole discretion.

(z)
Purchase Date: The last date of an Offering Period.

(aa)
Purchase Price: The purchase price per Share, as determined pursuant to Section
10 of the Plan.

(bb)
Shares: Shares of common stock, par value $.01 per Share, of the Company.

(cc)
Subsidiary: A “subsidiary corporation”, as defined in Section 424(f) of the Code
(or any successor section thereto).

4.    Shares Subject to the Plan
Subject to the adjustment provision in Section 14 of the Plan, the total number
of Shares which may be issued under the Plan is 600,000 (inclusive of Shares
issued under the Original Plan). The Shares may consist, in whole or in part, of
unissued Shares, treasury Shares or Shares purchased on the open market. The
issuance of Shares pursuant to the Plan shall reduce the total number of Shares
available under the Plan.
5.    Administration of the Plan
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are each “non-employee directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto); provided,
however, that the Board may, in its sole discretion, take any action designated
to the Committee under this Plan as it may deem necessary. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors). Subject to Section 16 of the Act or other applicable law, the
Committee may delegate its duties and powers under the Plan to such individuals
as it designates in it sole discretion.
6.    Offering Periods
Offering Periods shall generally be of three month's duration and shall commence
on a quarterly basis on each of January 1, April 1, July 1 and October 1. The
first Offering Period commenced on the beginning of the effective date of the
Registration Statement on Form S-1 for the initial public offering of the
Company’s Shares. The Plan shall continue until terminated in accordance with
Section 17 hereof. Notwithstanding the foregoing, the Committee, in its sole
discretion, may change the duration and/or frequency of any Offering Period,
subject to the limitations under Section 423 of the Code and all applicable
laws.

    4    



--------------------------------------------------------------------------------








7.    Eligibility
(a) Any individual who is an employee of the Company or a Participating
Subsidiary is eligible to participate in the Plan, except that one or more of
the following categories of employees may, in the discretion of the Committee,
be excluded from participating in the Plan:
(1)
employees who have been employed by the Company or a Participating Subsidiary
for less than two years;



(2)
employees whose customary employment is 20 hours or less per week;



(3)
employees whose customary employment is for not more than five months in any
calendar year; and



(4)
highly compensated employees (within the meaning Section 414(q) of the Code);

(b) In no event shall an employee be granted an Option under the Plan if,
immediately after the grant, such employee would own stock possessing 5% or more
of the total combined voting power or value of all classes of stock of the
Company or of its parent or Subsidiary. For purposes of this Section 7(b), the
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of an individual, and stock which the employee may purchase under
outstanding options shall be treated as stock owned by the employee.
8.    Participation in the Plan
The Committee shall set forth procedures pursuant to which Eligible Employees
may elect to participate in a given Offering Period under the Plan. Once an
Eligible Employee elects to participate in an Offering Period, such Eligible
Employee shall automatically participate in all subsequent Offering Periods,
unless the Eligible Employee (a) makes a new election or (b) withdraws from an
Offering Period or from the Plan pursuant to Section 12 of the Plan.
9.    Grant of Option on Enrollment
With respect to an Offering Period, each Participant shall be granted (as of the
Offering Date) an Option to purchase (as of the Purchase Date) a number of
Shares equal to the lesser of (i) the Maximum Share Amount or (ii) the number
determined by dividing the amount accumulated in the Participant’s Payroll
Deduction Account during such Offering Period by the Purchase Price.
10.    Purchase Price
The Purchase Price at which a Share will be sold for a given Offering Period
shall be established by the Committee, but shall in no event be less than
eighty-five percent (85%) of the Fair Market Value of a Share on the Purchase
Date.
11.    Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares
Subject to Sections 12 and 13 of the Plan:
(a)    Unless otherwise determined by the Committee, payroll deductions shall be
made on each day that a Participant is paid during an Offering Period. The
payroll deductions shall be made as

    5    



--------------------------------------------------------------------------------








a percentage of the Participant’s Compensation in 1% increments, from 1% to 10%
of such Participant’s Compensation, as elected by the Participant; provided,
however, that no Participant shall be permitted to purchase Shares under this
Plan (or under any other “employee stock purchase plan” within the meaning of
Section 423(b) of the Code, of the Company or any of its Subsidiaries) with an
aggregate Fair Market Value (as determined as of each Offering Date) in excess
of $25,000 for any one calendar year within the meaning of Section 423(b)(8) of
the Code. Unless otherwise determined by the Committee, for a given Offering
Period, payroll deductions shall commence on the Offering Date and shall end on
the related Purchase Date, unless sooner altered or terminated as provided in
the Plan.
(b)    Except as otherwise provided by the Committee, a Participant shall not
change the rate of payroll deductions once an Offering Period has commenced. The
Committee shall specify procedures by which a Participant may increase or
decrease the rate of payroll deductions for subsequent Offering Periods.
(c)    All payroll deductions made with respect to a Participant (and other
contributions made by a Participant to the extent provided by the Committee (the
“Other Contributions”)) shall be credited to the Participant’s Payroll Deduction
Account under the Plan and shall be deposited with the general funds of the
Company, and no interest shall accrue on the amounts credited to such Payroll
Deduction Account. All payroll deductions and Other Contributions received or
held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions or Other
Contributions. Except to the extent provided by the Committee, a Participant may
not make any separate cash payments into the Participant’s Payroll Deduction
Account, and payment for Shares purchased under the Plan may not be made in any
form other than by payroll deduction.
(d)    On each Purchase Date, the Company shall apply all funds then in the
Participant’s Payroll Deduction Account to purchase Shares (in whole and/or
fractional Shares, as the case may be) pursuant to the Option granted on the
Offering Date. In the event that the number of Shares to be purchased by all
Participants in one Offering Period exceeds the number of Shares then available
for issuance under the Plan, (i) the Company shall make a pro rata allocation of
the remaining Shares in as uniform a manner as shall be practicable and as the
Committee shall determine to be equitable and (ii) all funds not used to
purchase Shares on the Purchase Date shall be returned, without interest, to the
Participants.
(e)    As soon as practicable following the end of each Offering Period, the
number of Shares purchased by each Participant shall be deposited into an
account established in the Participant’s name with the Plan Broker to be held by
such Plan Broker during the period set forth in Section 423(a)(1) of the Code.
Unless otherwise permitted by the Committee in its sole discretion, dividends
that are declared on the Shares held in such account shall be reinvested in
whole or fractional Shares. Notwithstanding anything in the Plan to the
contrary, a Participant may not dispose of Shares acquired pursuant to the Plan
for at least three months following the applicable Purchase Date.
(f)    Once the holding period set forth in Section 423(a)(1) of the Code has
been satisfied with respect to a Participant’s Shares, the Participant may (i)
transfer the Participant’s Shares to another brokerage account of the
Participant’s choosing or (ii) request in writing that a stock certificate be
issued to the Participant with respect to the whole Shares in the Participant’s
account with the Plan Broker and that any fractional Shares remaining in such
account be paid in cash to the Participant. The Committee may require, in its
sole discretion, that the Participant bear the cost of transferring such Shares
or issuing certificates for such Shares. Any Participant who engages in a
“Disqualifying Disposition” of

    6    



--------------------------------------------------------------------------------








the Participant’s Shares within the meaning of Section 421(b) of the Code shall
notify the Company of such Disqualifying Disposition in accordance with Section
20 of the Plan.
(g)    A Participant shall have no interest or voting right in the Shares
covered by the Participant’s Option until such Option is exercised.
12.    Withdrawal
Each Participant may withdraw from an Offering Period or from the Plan under
such terms and conditions as are established by the Committee in its sole
discretion. Upon a Participant’s withdrawal from participation in respect of an
Offering Period or from the Plan, all accumulated payroll deductions and Other
Contributions in the Payroll Deduction Account shall be returned, without
interest, to such Participant, and such Participant shall not be entitled to any
Shares on the Purchase Date or thereafter with respect to the Offering Period in
effect at the time of such withdrawal. Such Participant shall be permitted to
participate in subsequent Offering Periods pursuant to such terms and conditions
established by the Committee in its sole discretion.
13.    Termination of Employment
A Participant whose employment is terminated shall cease to participate in the
Plan upon his or her termination of employment for any reason. Upon such
termination, all payroll deductions and Other Contributions credited to the
former Participant’s Payroll Deduction Account shall be returned, without
interest, to such former Participant or to the former Participant’s designated
beneficiary, as the case may be, and such former Participant or beneficiary
shall have no future rights in any unexercised Options under the Plan.
14.    Adjustments Upon Certain Events
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Options granted under the Plan:
(a)    Generally. In the event of any change in the outstanding Shares by reason
of any Share dividend, split, reverse stock split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange, or any distribution to stockholders of
Shares other than regular cash dividends or any transaction similar to the
foregoing, the Committee, in its sole discretion and without liability to any
person, shall make such substitution or adjustment, if any, as it deems to be
equitable, as to (i) the number or kind of Shares or other securities issued or
reserved for issuance pursuant to the Plan, (ii) the Purchase Price, (iii) the
number or kind of Shares or other securities subject to outstanding Options
and/or (iv) any other affected terms of such Options.
(b)    Change in Control. In the event of a Change in Control, the Committee in
its sole discretion and without liability to any person may take such actions,
if any, as it deems necessary or desirable with respect to any Option or
Offering Period as of the date of the consummation of the Change in Control.
15.    Nontransferability
No Options granted under the Plan shall be transferred, assigned, pledged or
otherwise disposed of in any way by the Participant otherwise than by will or by
the laws of descent and distribution. Any such attempted transfer, assignment,
pledge or other disposition shall be of no force or

    7    



--------------------------------------------------------------------------------








effect, except that the Committee may treat such act as an election to withdraw
from the Offering Period in accordance with Section 12.
16.    No Right to Employment
The granting of an Option under the Plan shall impose no obligation on the
Company or any Subsidiary to continue the employment of a Participant and shall
not lessen or affect the Company’s or Subsidiary’s right to terminate the
employment of such Participant.
17.    Amendment or Termination of the Plan
The Plan shall continue until the earliest to occur of the following: (a)
termination of the Plan by the Board, (b) issuance of all of the Shares reserved
for issuance under the Plan, or (c) failure to satisfy the conditions of Section
22 of the Plan. The Board may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which (x) without the
approval of the stockholders of the Company, would (except as is provided in
Section 14 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or (y) except as otherwise provided in Section 14(b),
without the consent of a Participant, would impair any of the rights or
obligations under any Option theretofore granted to such Participant under the
Plan; provided, however, that the Committee may amend the Plan in such manner as
it deems necessary to permit the granting of Options meeting the requirements of
the Code or other applicable laws.
18.    Tax Withholding
A Participant’s employer shall have the right to withhold from such Participant
such withholding taxes as may be required by federal, state, local or other law,
or to otherwise require the Participant to pay such withholding taxes. Unless
the Committee specifies otherwise, a Participant may elect to pay a portion or
all of such withholding taxes by (a) delivery of Shares or (b) having Shares
withheld by the Company from the Shares otherwise to be received. The Shares so
delivered or withheld shall have an aggregate Fair Market Value equal to the
amount of such withholding taxes.
19.    International Participants
With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
with respect to such Participants in order to conform such terms with the
requirements of local law.
20.    Notices
All notices and other communications hereunder shall be in writing and hand
delivered or mailed by registered or certified mail (return receipt requested)
or sent by any means of electronic message transmission with delivery confirmed
(by voice or otherwise) to the Company at the following address (or at such
other address as shall be specified by like notice) and will be deemed given on
the date on which such notice is received:
Cohen & Steers, Inc.
280 Park Avenue
New York, NY 10017
Attention: General Counsel

    8    



--------------------------------------------------------------------------------








21.    Choice of Law
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to the conflicts of laws provisions thereof.
22.    Effectiveness of the Plan
The Company’s 2004 Employee Stock Purchase Plan (the “Original Plan”) was
originally adopted by the Board prior to the Company’s initial public offering
in 2004. The Plan, as amended and restated herein, shall be effective upon the
date of its approval by the Company’s shareholders at the Company’s 2013 Annual
Meeting of Shareholders.

    9    

